Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-13) in the reply filed on 2/10/2021 is acknowledged.
Claims 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/10/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/10/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nonaka et al. (US 2013/0000767 hereinafter “Nonaka”).
In regard to claim 1, Nonaka discloses a hose assembly comprising: 
an inner hose component (Fig. 2A, tube 2); 
a first braid of reinforcement fiber material (Fig. 2A, 31) that extends around the inner hose component (Fig. 2A, 31 extends around 2); and 
a second braid of reinforcement fiber material (Fig. 2A, 32) that extends around the first braid (Fig. 2A, 32 extends around 31); wherein the first braid and the second braid each has a 3 over 3 braid design (Figs. 2B and 2C, 310 and 320 each have at least three strands that form a 3 over 3 design of 31 and 32 respectively); and 
the first braid has a first modulus and the second braid has a second modulus that is different from the first modulus (Figs. 2A-2C, 31 and 32 would have at least a different bending modulus since 31 and 32 can have different densities and in [0087] discloses an example of 31 and 32 having different densities).  
In regard to claim 12, Nonaka discloses the hose assembly of claim 1, further comprising an outer sheath that extends around the second braid (Fig. 2A, tube 4 is at least an outer sheath that extends around 32).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka (US 2013/0000767).
In regard to claims 2-4, Nonaka discloses the hose assembly of claim 1, wherein an aspect ratio of the first braid and the second braid comprises a ratio of a wavelength of braid segments to an amplitude of braid segments (Figs. 2B and 2C, 310 and 320 are braids which have wavelengths and amplitudes similar to the applicant’s invention due to the 3 over 3 design and thus have an aspect ratio), but does not expressly disclose the aspect ratio of the second braid is greater than the aspect ratio of the first braid or 
While Nonaka do not expressly disclose the aspect ratio of the second braid is greater than the aspect ratio of the first braid or the aspect ratio of the first braid and the second braid is at least six or the aspect ratio of the second braid is at least 30% higher than the aspect ratio of the first braid; the aspect ratio may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters. 
It would have been obvious to one having ordinary skill in the art to have modified Nonaka to have the aspect ratio of the second braid is greater than the aspect ratio of the first braid or the aspect ratio of the first braid and the second braid is at least six or the aspect ratio of the second braid is at least 30% higher than the aspect ratio of the first braid, as the aspect ratio may be optimized to the desired operational parameters through the use of routine experimentation to have the advantage of flexibility and strength. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.

Claims 5-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka (US 2013/0000767) in view of Lowles (US 4,273,160).
In regard to claims 5 and 6, Nonaka discloses the hose assembly of claim 1, but does not expressly disclose the first braid is a high strength braid having a strength greater than a strength of the second braid; and 

In the related field of flexible hoses, Lowles teaches a flexible hose having a first fibrous layer having a strength greater than a second fibrous layer (Fig. 2, in 4:7-17 discloses the second layer having a lower elongation at break than the first layer and thus a lower strength similar to the applicant’s invention that describes the strength of the first layer greater than the second layer by having a relative high stretch or higher “elongation at break” on page 2 lines 22-33 of the specification) and the second layer having a higher modulus than the first layer (Fig. 2, in 4:7-17 discloses the second layer having a higher modulus of elasticity than the first layer).
It would have been obvious to one having ordinary skill in the art to have modified the first and second layers of Nonaka to include the first layer having a strength greater than the second layer and the second layer having higher modulus than the first layer in order to have the advantage of a high strength flexible hose as taught by Lowles in 2:38-51.
In regard to claim 7, Nonaka discloses the hose assembly of claim 1, but does not expressly disclose the first braid and the second braid are made of a para-aramid fiber material.  
In the related field of flexible hoses, Lowles teaches fibrous layers of a flexible hose can be made of Kevlar (Fig. 3, in 4:43-68 and 5:1-3 discloses Kevlar which is a para-aramid fiber material. See https://www.fiber-line.com/en/fibers/kevlar/#:~:text=Kevlar%C2%AE%20Para%2DAramid%20is,high%20t
It would have been obvious to one having ordinary skill in the art to have modified the first and second braids of Nonaka to be made of Kevlar in order to have the advantage of high modulus of elasticity as taught by Lowles in 4:43-68 and 5:1-3.
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
In regard to claims 8 and 13, Nonaka discloses the hose assembly of claim 1 and the 3 over 3 braid design but does not expressly disclose a third braid of reinforcement fiber material that extends around the second braid and an outer sheath extends around the third braid. 
In the related field of flexible hoses, Lowles teaches a third fibrous layer (Fig. 3, 48 and in 4:43-68 and 5:1-3 discloses having a third layer as compared to two layers can provide additional benefits) and an outer sheath that extends over the third layer (Fig. 3, sheath 20).
It would have been obvious to one having ordinary skill in the art to have modified Nonaka to include a third layer and an outer sheath that extends over the third layer in order to have the advantage of additional gains in the direction of high strength and flexibility by having a third layer and advantage of protecting the layers of fibers by having an outer sheath as taught by Lowles in 2:38-51, 4:26-37, 4:43-68, and 5:1-3.
In regard to claims 9 and 10, Nonaka and Lowles discloses the hose assembly of claim 8, and Lowles further teaches the third braid has a high angle configuration in 
It would have been obvious to one having ordinary skill in the art to have modified Nonaka to include a third layer that has a high angle configuration in which braid segments are oriented an angle of at least 55 degrees relative to a neutral line corresponding to a longitudinal axis of the hose assembly or the angle of the high angle configuration is 57 to 60 degrees in order to have the advantage of adjustability depending on the desired properties of a hose as taught by Lowles in 5:4-20.
In regard to claim 11, Nonaka and Lowles discloses the hose assembly of claim 8, and Lowles further teaches the third braid is made of a para-aramid fiber material (In 4:43-68 and 5:1-3).  
It would have been obvious to one having ordinary skill in the art to have modified Nonaka to include a third layer made of Kevlar in order to have the advantage of high modulus of elasticity as taught by Lowles in 4:43-68 and 5:1-3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aoyagi et al. (US 6,112,771) discloses a flexible hoes having three or more fibrous layers that have different angles, Weil et al. (US 8,539,985), Keister (US 4,343,333), Lamontia et al. (US 2015/0090358), and Nagy et al. (US 2005/0241716) discloses a flexible hose having multiple layers, and Grawey (US .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3664.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679